People v Williams (2018 NY Slip Op 07919)





People v Williams


2018 NY Slip Op 07919


Decided on November 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, NEMOYER, CURRAN, AND TROUTMAN, JJ.


1258 KA 13-00724

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vCURTIS WILLIAMS, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


CHARLES J. GREENBERG, AMHERST, FOR DEFENDANT-APPELLANT.
GREGORY J. MCCAFFREY, DISTRICT ATTORNEY, GENESEO (JOSHUA J. TONRA OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Livingston County Court (Dennis S. Cohen, J.), entered February 7, 2013. The judgment revoked defendant's sentence of probation and imposed a sentence of incarceration. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Williams ([appeal No. 1] — AD3d — [Nov. 16, 2018] [4th Dept 2018]).
Entered: November 16, 2018
Mark W. Bennett
Clerk of the Court